Citation Nr: 1743788	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  10-40 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral flank disorder.  

2.  Entitlement to service connection for a left trapezium disorder.
 
3.  Entitlement to service connection for a right eye disorder. 

4.  Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1981 to September 1985.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office Regional Office (RO) in St. Petersburg, Florida.  The case was transferred to the RO in Oakland, California. 

This case was remanded in March 2013, September 2013, January 2015, and July 2015 for further development.  This case has since been returned to the Board for appellate review.  

The appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and Legacy Content Manager (LCM). LCM contains additional VA treatment records and documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal. 

The issues of entitlement to service connection for right eye disorder, bilateral flank disorder, and left trapezium disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record indicates that the Veteran's hemorrhoids are not related to service.  


CONCLUSION OF LAW

The criteria for service connection for the Veteran's hemorrhoids are not met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated August 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, including Social Security Administration (SSA) records, VA medical records, and private medical records are associated with the claims file.  The Veteran identified records at the Mayo Clinic that are not associated with the claims file.  A December 2016 letter was sent to the Veteran regarding the unavailability of the AARLA records and obtaining Mayo Clinic records.  The Veteran has not responded.  The duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  See Woods v. Gober, 14 Vet. App. 214, 224 (2000); Hurd v. West, 13 Vet. App. 449, 452 (2000) (noting that a veteran cannot passively wait for help from VA).  

The Veteran was afforded VA examinations in August 2007 and March 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2007 and March 2010 VA examinations are adequate to decide the case.  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Although both opinions conclude that an etiology opinion regarding hemorrhoids is not possible "without resort to speculation", they are deemed adequate because each examiner explained the basis for their opinion and it was well supported by the facts and data and reflect that the examiners considered all procurable and assembled data and the lack thereof.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Furthermore, there are prior Board remands in March 2013, September 2013, January 2015, and July 2015.  In the March 2013 remand, the Board requested that the RO schedule the Veteran for his requested Travel Board Hearing.  The Veteran did not appear for the hearing.  The remand directive was met.  

In September 2013 remand, the Board requested that the RO obtain records from VA Central California Health Care System (HCS), North Florida/South Georgia Veterans Health Care System, Mayo Clinic, and Naval Air Station Lemoore in California.  The RO was to also send a letter to the Veteran pursuant to 38 C.F.R. § 3.159(e) explaining that VA was unable to obtain records from Americans All-Risk Loss Administrators (AARLA).  The RO issued correspondence in May 2014 regarding obtaining the medical records and informing the Veteran of the inability to obtain AARLA records.  However, the correspondence was sent to the wrong address.  The remand directives were not met.  

Accordingly, in the January 2015 remand, the Board requested that the RO resend the correspondence from the September 2013 remand directives and to update VA treatment records.  The RO sent correspondence to an address in California with no response from the Veteran.  Upon contacting the Veteran's attorney, it was found that the Veteran had moved from California to Florida.  The remand directives were not met.

Therefore, in the July 2015 remand, the Board requested that the RO again send correspondence to the Veteran in compliance with the September 2013 remand directives.  The RO was also directed to update the Veteran's VA treatment records.  SSA records were obtained August 2015.  Memphis VAMC, Gainesville VAMC (although no additional treatment reported), and Central California HCS were obtained December 2016.  A December 2016 letter was sent to the Veteran regarding the unavailability of the AARLA records and obtaining Mayo Clinic records.  The Veteran has not responded.  Records from Naval Air Station Lemoore were received April 2017.  And updated records from Gainesville VAMC and Central California HCS were obtained May 2017.  North Florida/South Georgia Veterans Health Care System records are located in Gainesville VAMC and Jacksonville OPC records.  The remand directives have been met.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert. v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Turning to the evidence of record, the Veteran has a current diagnosis of hemorrhoids as evidenced by the August 2007 and March 2010 VA examinations.  Therefore, the first element of service connection has been met.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.

In regards to an in-service occurrence, the service treatment records (STRs) show that the Veteran was diagnosed and treated for hemorrhoids in service.  In October 1981 and December 1981 the Veteran was seen and treated for hemorrhoids.  In September 1982 the Veteran complained of painful hemorrhoids.  In February 1984 the Veteran was noted to have recurrent hemorrhoids.  In April 1985 STRs the Veteran was diagnosed and treated for hemorrhoids.  The medical provider noted that the Veteran had a three year history of intermittent hemorrhoidal symptoms consisting primarily of pain, bleeding and prolapse. During this Veteran's admission for care, the Veteran developed severe acute perianal pain with constant slow bleeding.  The Veteran underwent a hemorrhoidectomy in May 1985.  On the September 1985 separation examination the Veteran noted that he had a history for piles rectal disease.  The medical provider commented that the Veteran had banding three months prior for hemorrhoids and that there were no current symptoms.  Therefore, as a result of the Veteran's treatment in-service for hemorrhoids, the second element of service connection has been met.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.

Thus, the issue for resolution is whether the Veteran's current hemorrhoids are related to the in-service hemorrhoids.

In VA records beginning from June 2003 there is no reference to hemorrhoids.  In an August 2006 VA record, the Veteran reported that he wanted to have his hemorrhoids looked at.  In an October 2006 VA medical record, the Veteran reported that about four months prior he noted recurrent bleeding and pain in his anus.  Since that time the Veteran has converted to an all vegetarian diet and has noted a marked improvement in his symptoms, although he still has some symptoms.  The Veteran still occasionally has blood per rectum, has never had a colonoscopy and has not noted a change in his bowel habits.  

In September 2007 VA record, the Veteran was schedule for an elective symptomatic recurrent hemorrhoid surgery.  The surgery was subsequently cancelled.  In July 2009 VA records, the Veteran stated he was still having sufficiently severe problems with his hemorrhoids and wanted to have them operated on.   

At the August 2007 VA examination, the Veteran stated that he had a hemorrhoidectomy performed during military service in approximately late 1985.  The Veteran stated that he had done very well and it has only been recently that he had recurrence of these hemorrhoid symptoms following apparently his cervical spine fusion of July 2005 due to a civilian job injury.  The Veteran stated that he has recurrence of both internal and external hemorrhoids with bleeding and that they had occurred beginning in January through March.  The Veteran stated that he changed his diet, added Metamucil and noted that constipation causes recurrence of pain as well as bleeding.  The Veteran stated that he has had no hospitalizations since his surgery in 1985.  The Veteran stated that he felt at one time he may have nerve damage to his prostate, but was ruled out on examination by the urologist working at the Mayo Clinic who is caring for all of the Veteran's worker's compensation -related problems.  The Veteran also stated that 15 years prior to this examination he injured his low back at his civilian job. 

The VA examiner noted that there is no history of trauma to the rectum or anus, no history of obstetrical injury, no known history of spinal cord injury affecting the rectum and anus (outside of July 2005 civilian injury and surgery when increased episodes of hemorrhoid problems began per the Veteran), no history of severe rectal bleeding (only bleeding onto toilet paper), no history of anal infections in the past or now, no history of proctitis, no history of fistula in anus, and no history of neoplasm.  Upon physical examination, the examiner noted five external hemorrhoids.  The examiner opined that he is not exactly sure how to put a 2005 back injury and recurrence of hemorrhoids together and come up with a reasonable explanation except to say that it is too speculative to give an opinion regarding preexisting hemorrhoids and successful surgery for them and his present set of symptoms of just external hemorrhoids and a mild case beginning 20 years after repair and coming on new after surgery and use of constipating narcotics recently.  The examiner reasoned that the Veteran's hemorrhoids were without any symptoms at all for the prior 20 years and the Veteran himself made mention that he had full flown recurrence of hemorrhoidal problems beginning at the time of the surgery on his cervical spine.  

At the March 2010 VA examination, the Veteran reported that he has rectal bleeding once every two months.  The Veteran reported that he currently experiences anal itching, burning, and difficulty passing stool, pain, tenesmus, and swelling.  The Veteran reported that there is occasional bleeding from the hemorrhoids.  The Veteran stated in the morning he has right sided abdominal pain on getting up and the pain improves with a bowel movement.  The VA examiner found that the Veteran had a diagnosis of internal and external hemorrhoids.  The examiner opined that she cannot resolve the issue without resorting to mere speculation.  She stated that the Veteran had treatment for hemorrhoids in service in 1985 and that the rectal exam on separation was reportedly normal.  The next time hemorrhoids were objectively documented on a physical exam available was in August 2006 - 20 years later, and the VA exam 2007 implied that the hemorrhoids recurred due to constipation due to narcotic use for a non-service connected cervical spine condition.  With no objective evidence of complaints of hemorrhoids and no objective evidence of hemorrhoids on physical exam for 20 years between service and August 2006, it would be speculative to opine that the current hemorrhoids are the same as or due to service.  There are no records of problems with hemorrhoids within the years immediately after service, if there were any that could be found, perhaps a more definitive opinion could be made.  There is too much time from service until 2006 to make a firm nexus.  

In a June 2011 VA record, the medical provider found that the Veteran was positive for hemorrhoids.  The medical provider noted that the Veteran is doing well with no bleeding issues.  In June 2011 VA record, the medical provider noted that the Veteran had grade three hemorrhoids.  A stapled hemorrhoidectomy was performed.  The medical provider noted a long history of hemorrhoids.  The Veteran had previous banding of tissue with subsequent return of symptoms.  The Veteran reported that he has failed medical management and has not seen improvement.  The Veteran complains of severe pain with most bowel movements and reports that the hemorrhoids are pushed out with every bowel movement and that is only able to reduce them after a day or so.  

Here, the Board finds that the evidence of record does not support a finding that the hemorrhoids are related to service.  First, the first reference to hemorrhoids in medical treatment records after the Veteran's separation from service is in August 2006, 20 years after service.  The Veteran stated in his August 2007 VA examination that he began experiencing symptoms of hemorrhoids after his civilian back injury in 2005.  The Board finds this evidence to be against the claim that the Veteran's in-service hemorrhoids are related to his current diagnosis and evidence of a continuity of symptoms since service discharge.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder). 

Although the Veteran is competent to report his observable symptoms, such as the presence of hemorrhoids, see Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007), he is not competent to provide a nexus opinion that links hemorrhoids in 2005 to those diagnosed during service.  Such an opinion is not capable of lay observation and requires specialized education, training, or experience to determine the etiology of such a condition.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).   

Furthermore, there is no favorable competent nexus opinion of record that supports a link between the current diagnosis of hemorrhoids and the Veteran's period of service.  The August 2007 and March 2010 VA examinations were unable to render an opinion regarding the etiology of the Veteran's current diagnosis of hemorrhoids, due to the Veteran's lack of report of symptoms from service until 2005.  Accordingly, neither the lay nor medical evidence of record support a finding of a nexus between service and the Veteran's hemorrhoids.  

The Veteran is also not entitled to presumptive service connection because he does not have a current chronic disease as defined by VA regulations.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Therefore, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. 
§ 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to service connection for hemorrhoids is denied.  


REMAND

The Veteran seeks service connection for a right eye disorder, left side trapezium strain, and bilateral flank.  A remand is necessary to obtain new VA examinations for the right eye disorder, left side trapezium, and bilateral flank.  See Barr v. Nicholson, 1 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Regarding the right eye disorder, remand is required to obtain a medical opinion to determine if the right eye disorder is a defect or a disease.  Service connection may be granted for diseases, but not defects, of congenital, developmental or familial origin.  VAOGCPREC 82-90 (July 18, 1990), 55 Fed. Reg. 45711; VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 (1990).  Defects are defined as structural or inherent abnormalities or conditions which are more or less stationary in nature.  VAOPGCPREC 67-90.  In contrast, a disease refers to a condition considered capable of improving or deteriorating.  VAOPGCPREC 67-90.  If the defect was aggravated such that a superimposed disease or injury occurred during service, service connection may be established for the resultant disability.  VAOPGCPREC 82-90.  An August 1007 VA examiner diagnosed refractive error and consecutive esotropia.  The examiner found that the conditions were caused by or a result of the same right eye disorder during service.  A March 2010 VA examiner diagnosed congenital esotropia, strabismic amblyopia, and consecutive esotropia.  Although the examiner found that any opinion would require resort to mere speculation, the examiner only noted that such knowledge is not available in the medical literature.  This does not meet the criteria of Jones v. Shinseki, 23 Vet. App. 382 (2010).  Furthermore, the examiners did not address the congenital nature of esotropia.  Remand is thus required.  

In regards to the left side trapezium strain and bilateral flank disorder, remand is required so that a VA examination may be conducted upon the Veteran's full medical file.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that where VA provides the veteran an examination in a service connection claim, even if not statutorily obligated to do so, the examination must be adequate); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (finding that VA's duty to assist includes the conduct of a thorough medical examination that takes into account the records of the prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  The Veteran's Social Security Administration (SSA) records were obtained after the August 2007 VA examination.  The SSA records contain medical records related to treatment at the time of the Veteran's civilian back injury that were not present at the time of the prior 2007 examination.  These documents are relevant to the Veteran's claim that the trapezium strain and bilateral flank condition pre-existed his 2005 civilian back injury.  Accordingly, a remand is warranted so that an adequate examination and opinion may be obtained that consider the Veteran's entire medical record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment from May 2017 onward.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to assess the right eye disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must answer the following question for the right eye disorder:

(a) Whether each diagnosed right eye disorder (congenital esotropia, consecutive esotropia, and amblyopia) is a defect or a disease.  For VA adjudication purposes, disease generally refers to a condition considered capable of improving or deteriorating, whereas defect generally refers to a condition not considered capable of improving or deteriorating. 

(b) If the right eye disorder is a defect, whether it is at least as likely as not (a probability of 50 percent or greater) that each diagnosed right eye disorder was subject to a superimposed disease or injury during military service.  

The examiner must specifically address the following:
  1) the right eye treatment prior to enlistment in active service; 2) STRs dated in November 1982 and April 1983, including the in-service surgery of the right eye; and 3) the August 2007 and March 2010 VA examinations and opinions.   

(c) If the right eye disorder is a disease, the examiner must indicate whether it preexisted service. If so, the examiner should state whether there was an increase in the severity during service. If the evidence reflects such an increase, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology. 

(d) identify all other right eye disorders that are not congenital.  For each disorder identified, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise related to service.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his left side trapezium strain.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the left side trapezium strain had onset in, or is otherwise caused by, the Veteran's military service.  The examiner must specifically address the following:  
1) the July 1985 STR noting trapezium strain; 2) the August 2007 VA examination; and 2) SSA records regarding a 2005 civilian back injury.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his bilateral flank condition.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the bilateral flank disorder had onset in, or is otherwise related to, active service.  The examiner must specifically address the following:  1) January 1985 STRs noting flank pain; 2) the August 2007 VA examination; and 3) SSA records regarding a 2005 civilian back injury.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


